563 So.2d 804 (1990)
Clifford McNAIR, Appellant,
v.
The STATE of Florida, Appellee.
No. 89-2372.
District Court of Appeal of Florida, Third District.
June 26, 1990.
*805 Bennett H. Brummer, Public Defender, and Rosa C. Figarola, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Roberta G. Mandel, Asst. Atty. Gen., for appellee.
Before BASKIN, FERGUSON and JORGENSON, JJ.
PER CURIAM.
Although the trial court was under a misapprehension that the language of section 775.084(4)(a), Florida Statutes (1987), was mandatory and not permissive, see State v. Brown, 530 So.2d 51 (Fla. 1988), we nonetheless affirm the sentence under review; the sentence imposed falls within the sentencing guidelines, does not exceed the enhanced statutory maximum penalty for the crime, and therefore does not constitute an abuse of discretion.
Affirmed.